DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is a response to an application filed on 06/28/2019, wherein claims 1-24 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/05/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 17 recites “At least one machine-readable medium ...”  The Applicant’s Specification recites:
The term “machine readable medium” may include any medium that is capable of storing, encoding, or carrying instructions for execution by the machine 600 and that cause the machine 600 to perform any one or more of the techniques of the present disclosure, or that is capable of storing, encoding or carrying data structures used by or associated with such instructions. Non-limiting machine readable medium examples may include solid-state memories, optical media, magnetic media, and signals (e.g., radio frequency signals, other photon based signals, sound signals, etc.).

The United States Patent and Trademark Office (USPTO) is required to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO.  See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow).  The broadest reasonable interpretation of a claim drawn to a medium as claimed typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of the term, particularly when the specification is silent on an explicit definition.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.
The Examiner suggests that the Applicant replace the term “machine-readable medium” with the term “non-transitory machine-readable medium” as recited in the claim(s) in order to properly render the claim(s) in statutory form in view of their 
Claims 18-24 are dependent on claim 17, and are therefore rejected on the same basis.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8, 13-16 and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 5, 13 and 21 recite “a second provider node”.  Since there are no previous references to a first provider node, the claims are rendered indefinite.
Claims 6-8, 14-16 and 22-24 are dependent from claims 5, 13 and 21, and therefore contain the same indefinite language.  As a result, they are rejected under the same rationale as claims 5, 13 and 21.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-14, 16-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Srikanteswara et al. (US 2018/0145927), hereinafter Srikanteswara, in view of Muramoto (US 2015/0312373), and further in view of Silberstein et al. (US 2015/0134781), hereinafter Silberstein.
Regarding claim 1, Srikanteswara discloses a device for efficient remote function execution in an information centric network (ICN) (Srikanteswara, Fig . 1, [0021]: ICN nodes), the device comprising: 
processing circuitry in a requestor node (Srikanteswara, [0059]-[0060]); and 
memory including instructions that, when the device is in operation, configure the processing circuitry to (Srikanteswara, [0059]-[0060]): 
transmit an admission probe interest packet (Srikanteswara, [0021]-[0022], [0027], [0041]: a request/interest packet (admission probe interest packet) for computing resources is transmitted from a device/requestor node), the admission probe interest packet including a metric of a parameter of the function (Srikanteswara, [0041]: the interest packet includes application requirements (metric of a parameter of the function)); 
receive a manifest data packet in response to the admission probe interest packet, the manifest including a metric of function execution at a node that created the manifest data packet (Srikanteswara, [0025], [0027]: a response (manifest data packet) to the request for the computing resource is communicated; [0024]: computing resources include a resource that implements an algorithm (function execution); [0042]: the reply (manifest) includes information regarding the application requirements (metric of function execution)); 
determine that the metric of function execution meets a threshold (Srikanteswara, [0042]: determining whether the application requirements (metric of function execution) in the reply (manifest) is acceptable); and 
transmit an interest packet (Srikanteswara, [0025], [0027]: transmitting an action request/interest packet).
Srikanteswara does not explicitly disclose the admission probe interest packet including a name that includes a function; the manifest including a name of an implementation of the function; an interest packet that includes the name of the implementation of the function.
However, Muramoto discloses the admission probe interest packet including a name that includes a function (Muramoto, [0082]: interest packet with a content name that specifies a function).

Furthermore, the combination of Srikanteswara and Muramoto does not explicitly disclose the manifest including a name of an implementation of the function; an interest packet that includes the name of the implementation of the function.
However, Silberstein discloses 
the manifest including a name of an implementation of the function (Silberstein, [0055]-[0059]: receiving a content object recommendation (manifest) including the names of content objects that are correlated based on a naming attribute such as a version number (i.e. implementations); [0071]: content objects include executable objects (functions)); and
transmit an interest packet that includes the name of the implementation of the function (Silberstein, [0073]: disseminating an interest for a recommended content object (implementation of the function)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Srikanteswara, Muramoto and Silberstein before him or her before the effective filing date of the claimed invention, to modify an ICN in which a request/interest packet is transmitted for the implementation of an algorithm/function as taught by 
Regarding claim 9, the limitations have been addressed in the rejection of claim 1.
Regarding claim 17, the limitations have been addressed in the rejection of claim 1, and furthermore, Srikanteswara discloses at least one machine-readable medium including instructions for efficient remote function execution in an information centric network (ICN), the instructions, when executed by processing circuitry, cause the processing circuitry to perform operations (Srikanteswara, [0057], [0060]).
Regarding claim 2, Srikanteswara does not explicitly disclose wherein the metric of the parameter of the function is at least one of a size or a type of data.
However, Muramoto discloses wherein the metric of the parameter of the function is at least one of a size or a type of data (Muramoto, [0081]-[0082]: interest packet with content name that specifies a function and arguments (metrics of the parameters of the function) indicating time (type of data)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Srikanteswara and Muramoto before him or her before the effective filing date of the claimed invention, to modify an ICN in which a request/interest packet is transmitted for the implementation of an algorithm/function as taught by Srikanteswara, to include utilizing an interest packet with a name that specifies the function and arguments as taught by Muramoto.  The motivation for doing so would have been to 
Regarding claim 3, Srikanteswara discloses wherein the metric of function execution is at least one of an estimated execution time, an execution latency, an output type, an implementation of the function, or a publisher of the function (Srikanteswara, [0035], [0041]-[0042]: execution latency).
Regarding claim 4, Srikanteswara and Muramoto do not explicitly disclose wherein the name of the implementation of the function differentiates different implementations of the function from each other.
However, Silberstein discloses wherein the name of the implementation of the function differentiates different implementations of the function from each other (Silberstein, [0055]-[0059]: content object recommendations include the names of correlated content objects (implementations of the functions) that are differentiated based on a naming attribute such as version number).
It would have been obvious to one of ordinary skill in the art, having the teachings of Srikanteswara, Muramoto and Silberstein before him or her before the effective filing date of the claimed invention, to modify an ICN in which a request/interest packet is transmitted for the implementation of an algorithm/function as taught by Srikanteswara and Muramoto, to include providing a response with a recommendation (manifest) of correlated content objects (functions) as taught by Silberstein.  The motivation for doing so would have been to facilitate selection of an optimal content object/function.
Regarding claim 5, Srikanteswara discloses wherein the instructions further configure the processing circuitry to receive a second manifest in response to the admission probe interest packet, the second manifest originating from a second provider node (Srikanteswara, [0020]: a node (processing circuitry) receives replies (manifests) from multiple nodes (i.e. including a second provider node) in response to a query for resources (admission probe interest packet)).
Regarding claim 6, Srikanteswara discloses wherein the instructions further configure the processing circuitry to determine that the metric of function execution in the second manifest does not meet a required threshold (Srikanteswara, [0042]: determining that the application requirements (metric of function execution) are unsatisfactory).
Regarding claim 8, Srikanteswara discloses wherein the requestor node takes no further action with respect to the second manifest (Srikanteswara, [0042]: sending out another interest packet when a reply (second manifest) does not meet application requirements (i.e. required threshold for the metric of function execution)).
Regarding claims 10-14 and 16, the limitations have been addressed in the rejections of claims 2-6 and 8, respectively.
Regarding claims 18-22 and 24, the limitations have been addressed in the rejections of claims 2-6 and 8, respectively.

Claims 7, 15 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Srikanteswara in view of Muramoto and Silberstein, and further in view of Wood et al. (US 2017/0324704), hereinafter Wood.
Regarding claim 7, Srikanteswara discloses wherein the instructions further configure the processing circuitry to transmit in response to the metric of function execution in the second manifest not meeting the required threshold (Srikanteswara, [0042]: sending out another interest packet when a reply (second manifest) does not meet application requirements (i.e. required threshold for the metric of function execution)).
Srikanteswara, Muramoto and Silberstein do not explicitly transmit a negative acknowledgment (NACK).
However, Wood discloses transmit a negative acknowledgment (NACK) (Wood, [0063]: initiator generates an interest that indicates a NACK of a content object (function)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Srikanteswara, Muramoto, Silberstein and Wood before him or her before the effective filing date of the claimed invention, to modify an ICN in which a recommendation (manifest) of correlated content objects (functions) is provided in response to an interest packet for the implementation of an algorithm/function as taught by Srikanteswara, Muramoto and Silberstein, to include enabling a node to reject a content object using a NACK as taught by Wood.  The motivation for doing so would have been to facilitate selection of an optimal content object/function.
Regarding claims 15 and 23, the limitations have been addressed in the rejection of claim 7.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESA M KENNEDY whose telephone number is (571)431-0704.  The examiner can normally be reached on Monday-Wednesday 9:30 am - 5:30 pm ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The examiner also requests, in response to this Office Action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application.


/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458